Citation Nr: 0327290	
Decision Date: 10/10/03    Archive Date: 10/20/03

DOCKET NO.  03-03 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Y. McLeod, Associate Counsel




INTRODUCTION

The veteran had active service from October 1940 to November 
1945.  He is a recipient of the Combat Infantryman Badge.  

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the veteran's claim of 
entitlement to TDIU.  The veteran filed a timely notice of 
disagreement and the RO subsequently provided a statement of 
the case (SOC).  In January 2003 the veteran perfected his 
appeal and the issue was properly certified to the Board.  


FINDINGS OF FACT

1.  The veteran's only service-connected disability is post-
traumatic stress disorder, which is rated as 30 percent 
disabling.

2.  The veteran does not meet the schedular requirements for 
assignment of a total disability rating based on individual 
unemployability.

3.  The veteran's service-connected disability is not of 
sufficient severity as to prevent him from engaging in some 
form of substantially gainful employment.


CONCLUSION OF LAW

The criteria to warrant entitlement to TDIU benefits have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code, concerning the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as 
amended at 38 U.S.C.A. § 5103 (West 2002)).

The veteran was notified of the provisions of the VCAA, VA's 
duty to assist, and the evidence needed to support his claim 
in a letter from the RO dated in July 2002.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (VA must communicate 
with claimants as to the evidentiary development requirements 
of the VCAA).  See also Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002) (Board must identify documents which 
establish compliance with VCAA).  

The Board is aware of the recent judicial decision in 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, ___ F.3d ___, No. 02-7007 (Fed. Cir. Sept. 22, 
2003), which held that the new regulation codified at 38 
C.F.R.§ 3.159(b)(1) is invalid because it permits VA to 
render a decision in a claim if a response to a request for 
information from the veteran is not received within 30 days, 
instead of waiting a full year for such response.  That 
regulation is therefore inoperative.  

In the present case, the July 2002 correspondence advised the 
veteran to submit any supportive documentation by September 
2002, instead of one year.  However, inasmuch as the veteran 
has, in fact, had more than one year in which to submit 
supportive evidence, the provisions of the Federal Circuit's 
decision in PVA, supra, have been fulfilled.  Therefore, the 
Board finds that no useful purpose would be served in 
remanding this matter for more development.  Such a remand 
would result in unnecessarily imposing additional burdens on 
VA, with no benefit flowing to the veteran.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).  
See also Kuzma v. Principi, ___ F.3d ___, No. 03-7032 (Fed. 
Cir. Aug. 25, 2003).  

II. Factual Background and Discussion

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  
Separate diagnostic codes identify various disabilities.

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. 4.14; see Esteban v. Brown, 6 Vet. App. 259 (1994).  
The critical inquiry in making such a determination is 
whether any of the disabling symptomatology is duplicative or 
overlapping.  The claimant is entitled to a combined rating 
where the symptomatology is distinct and separate.  Esteban, 
6 Vet. App. at 262.  

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41; Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran was granted service connection for PTSD in an RO 
rating decision dated in July 1999.  His service-connected 
PTSD is currently evaluated as 30  percent disabling pursuant 
to the provisions of 38 C.F.R. § 4.130, Diagnostic Code (DC) 
9411 (2003).  

Under DC 9411, for PTSD, the disability evaluations are 
assigned as follows: 

100%:  Total occupational and social impairment, due 
to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions of 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of daily 
living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory 
loss for names of close relatives, own occupation or 
own name.

70%:  Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods 
of violence) spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work 
or a work- like setting); inability to establish and 
maintain effective relationships.

50%:  Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing effective work and 
social relationships.

30%:  Occupational and social impairment with 
occasional decrease in work efficiency and 
intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting 
names, directions, recent events).

10%:  Occupational and social impairment due to mild 
or transient symptoms that decrease work efficiency 
and ability to perform occupational tasks only during 
periods of significant stress, or symptoms controlled 
by continuous medication.

0%:  A mental condition has been formally diagnosed, 
but symptoms are not severe enough either to 
interfere with occupational or social functioning or 
to require continuous medication.

The Global Assessment of Functioning (GAF) scale reflects the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See Richard 
v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and 
Statistical Manual of Mental Disorders, 4th ed. 1994 (DSM-
IV).  A GAF score of 41 to 50 is defined as encompassing 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifter) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF score of 51 to 60 
contemplates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  A 
score of 61 to 70 indicates some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  A score of 71 to 80 indicates that, if 
symptoms are present at all, they are transient and 
expectable reactions to psychosocial stressors with no more 
than slight impairment in social and occupational 
functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242- 
244 (1995).  

The veteran presented for a VA examination in October 2002.  
The mental status examination at the time revealed him to be 
alert and oriented.  His mood was euthymic and his affect had 
full range.  The veteran's speech had a regular rate and 
rhythm.  His thought process was circumstantial.  There was 
no evidence of auditory or visual hallucinations.  The 
veteran denied suicidal or homicidal ideation.  His memory 
was noted as mildly impaired for immediate information, but 
intact for recent and remote events.  

In his discussion of the veteran's current condition, the VA 
examiner noted that he had suffered from sleeplessness only 
once in the last couple of years.  He reported only mild 
startle response.  He denied any hypervigilance, 
irritability, and/or nightmares.  The examiner concluded that 
the veteran exhibited no difficulty interacting with others, 
and that his employability due to PTSD was not particularly 
impaired.  His overall level of impairment due to PTSD was 
described by the VA examiner as slight.  

In short, the veteran's PTSD is currently manifested by no 
more than intermittent periods of inability to perform 
occupational tasks due to symptoms including sleep impairment 
and mild memory loss.  Therefore, his service-connected PTSD 
is adequately evaluated as 30 percent disabling.  

An evaluation of 50 percent or more is not warranted because 
there is no evidence of flattened affect, panic attacks more 
than once a week, difficulty understanding complex commands, 
impaired judgment, impaired thinking, or disturbances of 
motivation and mood.  In fact, as described above, the 
veteran's mood was described by the examining physician as 
euthymic.  His affect had full range and his speech was 
regular in rate and rhythm.  The examiner described his 
thought process as devoid of any auditory or visual 
hallucinations.  In addition, the veteran's memory was fairly 
intact for recent and remote events.  

Therefore, the Board finds that the veteran's service-
connected PTSD does not meet the schedular criteria for an 
evaluation in excess of 30 percent under Diagnostic Code 
9411.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, DC 
9411 (2003).

Pursuant to 38 C.F.R. § 4.16 (a), total disability ratings 
for compensation may be assigned, where the schedular rating 
is less than total, when the disabled person is, in the 
judgment of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.

For the above purpose of one 60 percent disability, or one 40 
percent disability in combination with others, the following 
will be considered as one disability: (1) disabilities of one 
or both upper extremities, or of one or both lower 
extremities, including the bilateral factor, if applicable; 
(2) disabilities resulting from common etiology or a single 
accident; (3) disabilities affecting a single body system, 
e.g., orthopedic, digestive, respiratory, cardiovascular-
renal, neuropsychiatric; (4) multiple injuries incurred in 
action; or (5) multiple disabilities incurred as a prisoner 
of war.  Id.

It is provided further that the existence or degree of non-
service-connected disabilities or previous unemployability 
status will be disregarded where the percentages referred to 
above for the service-connected disability or disabilities 
are met and such service-connected disabilities render the 
veteran unemployable.  Marginal employment shall not be 
considered substantially gainful employment.  For purposes of 
this section, marginal employment generally shall be deemed 
to exist when a veteran's earned annual income does not 
exceed the amount established by the U.S. Department of 
Commerce, Bureau of the Census, as the poverty threshold for 
one person.  Marginal employment may also be held to exist, 
on a facts-found basis (including, but not limited to 
employment in a protected environment such as a family 
business or sheltered workshop), when earned annual income 
exceeds the poverty threshold.  Consideration shall be given 
in all claims to the nature of the employment and the reason 
for termination.  Id.

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Therefore, rating boards should 
submit to the Director, Compensation and Pension Service, for 
extra- schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
section 4.16(a).  The rating board will include a full 
statement as to the appellant's service-connected 
disabilities, employment history, educational and vocational 
attainment, and all other factors having a bearing on the 
issue.  38 C.F.R. § 4.16(b).

Moreover, where these percentage requirements are not met, 
entitlement to the benefits on an extraschedular basis may be 
considered when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b).

The veteran is currently evaluated as 30 percent disabled by 
PTSD, his only service-connected disability.  Accordingly, 
the minimum schedular requirement set forth in 38 C.F.R. § 
4.16 is not met.  As noted above, the percentage ratings set 
forth in the Rating Schedule represent, as far as can 
practicably be determined, the average impairment in earning 
capacity resulting from such disability in civil occupations.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  In 
other words, the assigned disability ratings in effect are 
designed to take into account the difficulties the veteran 
may have in seeking or maintaining employment.

The Board notes that these threshold percentage requirements 
may be set aside in exceptional cases where there is an 
unusual factor of disability rendering the appellant unable 
to secure or follow a substantially gainful occupation.  
However, the evidence does not show such an unusual factor of 
disability in this case.

The Board notes that the veteran appears to be unable to 
secure gainful employment.  However, such unemployability is 
due to his blindness and other non-service-connected 
disabilities, not because of his service-connected PTSD.  In 
fact, the October 2002 VA examiner noted that the veteran is 
only mildly impaired by his service-connected PTSD.  It was 
further noted that his ability to maintain employment due to 
his PTSD did not appear to be particularly impaired.  

In light of the foregoing, such evidence does not show that 
employment by the veteran is precluded solely on account of 
the service-connected disability.  

Finally, the evidence does not show that there is an unusual 
factor of disability rendering the appellant unable to secure 
or follow a substantially gainful occupation solely by reason 
of his service-connected disability, such as to warrant 
referral to the Director, Compensation and Pension Service.  
See 38 C.F.R. § 4.16(b) (2003).


ORDER

A total disability rating based upon individual 
unemployability due to service-connected disability is 
denied.  




_______________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



